                                                                                                                        Case 2:19-cv-01040-RFB-NJK Document 1 Filed 06/18/19 Page 1 of 8



                                                                                                                  1   P. STERLING KERR, ESQ.
                                                                                                                      Nevada Bar No. 3978
                                                                                                                  2   PETER R. PRATT, ESQ.
                                                                                                                      Nevada Bar No. 6458
                                                                                                                  3   LAW OFFICES OF P. STERLING KERR
                                                                                                                      2450 St. Rose Parkway, Suite 120
                                                                                                                  4   Henderson, Nevada 89074
                                                                                                                      Telephone No. (702) 451–2055
                                                                                                                  5   Facsimile No. (702) 451-2077
                                                                                                                      Email: sterling@sterlingkerrlaw.com
                                                                                                                  6   Email: peter@sterlingkerrlaw.com
                                                                                                                      Attorneys for Plaintiff
                                                                                                                  7

                                                                                                                  8                            UNITED STATES DISTRICT COURT
                                                                                                                                                    DISTRICT OF NEVADA
LAW OFFICES OF P. STERLING KERR




                                                                                                                  9
                                                     2450 St. Rose Parkway, Suite 120, Henderson, Nevada 89074
                                                        Telephone: (702) 451-2055 Facsimile: (702) 451-2077




                                                                                                                 10    INTERNATIONAL MARKETS LIVE,                   Case No.: 2:19-cv-1040
                                                                                                                       INC., a New York corporation dba
                                  ATTORNEYS AT LAW




                                                                                                                 11    iMARKETSLIVE;                                         COMPLAINT FOR:
                                                                                                                 12                     Plaintiffs,                      1) BREACH OF CONTRACT;
                                                                                                                       v.                                                2) VIOLATION OF UNIFORM
                                                                                                                 13                                                         TRADE SECRETS ACT
                                                                                                                       RAYMOND GLOWER an individual;                     3) DEFAMATION PER SE;
                                                                                                                 14                                                      4) TORTIOUS INTERFERENCE
                                                                                                                                      Defendants.                           WITH CONTRACTUAL
                                                                                                                 15                                                         RELATIONS; and
                                                                                                                                                                         5) TORTIOUS INTERFERENCE
                                                                                                                 16                                                         WITH PROSPECTIVE
                                                                                                                                                                            ECONOMIC ADVANTAGE;
                                                                                                                 17

                                                                                                                 18

                                                                                                                 19          COMES NOW, Plaintiff by and through its attorneys, the Law Offices of P. Sterling

                                                                                                                 20   Kerr, complain and allege against Defendants RAYMOND GLOWER as follows:

                                                                                                                 21                            PARTIES, JURISDICTION AND VENUE

                                                                                                                 22          1.      Plaintiff International Markets Live (“IML”) is a New York limited liability

                                                                                                                 23   company with corporate offices in Las Vegas, NV.

                                                                                                                 24          2.      Defendant RAYMOND GLOWER is a resident of Illinois.

                                                                                                                 25          3.      This Court has diversity subject matter jurisdiction of this action. The Court

                                                                                                                 26   has diversity jurisdiction under 28 U.S.C. § 1332 because no Plaintiffs and Defendants are

                                                                                                                 27   residents of the same state, and because the amount in controversy, exclusive of interest and

                                                                                                                 28   costs, exceeds seventy-five thousand dollars ($75,000.00).


                                                                                                                                                              Page 1 of 8
       Case 2:19-cv-01040-RFB-NJK Document 1 Filed 06/18/19 Page 2 of 8



 1          4.      Venue is proper as IML has corporate offices in the state of Nevada, and all of

 2   the parties conducted business in the state of Nevada.

 3                                   GENERAL ALLEGATIONS

 4          5.      IML is a company that provides its customers with educational tools and

 5   information to trade foreign and crypto currencies (“Forex Trading”).

 6          6.      IML’s products are distributed under a direct sales model and are offered to

 7   individuals on a subscription basis. IML’s products help IML provide customers with

 8   technology, education, and research for Forex Trading.

 9          7.      IML contracts with IBOs in an independent contractor relationship to

10   effectuate the direct sales model of its products and services. These contracts are called

11   Independent Business Owner (“IBO”) Agreements.

12          8.      All IML IBOs become IBOs of IML products only after entering into an IBO

13   Agreement requiring the IML distributor to agree to IML’s Policies and Procedures.

14          9.      The IBO states that each distributor has carefully read and agrees to comply

15   with IML’s Policies and Procedures.

16          10.     IML’s Policies and Procedures require, among other things, that:

17          •       IBOs may not directly or indirectly recruit other IBOs or customers for other

18   network marketing businesses;

19          •       IBOs may not participate as a distributor in another network marketing

20   company that sells and distributes similar products to IML;

21          •       IBOs must not sell, or attempt to sell, any competing non-IML programs,

22   products, or services to IML IBOs or customers;

23          •       The Confidentiality Provision in the Policies and Procedures states:

24   ///

25   ///

26

27

28

                                              Page 2 of 8
       Case 2:19-cv-01040-RFB-NJK Document 1 Filed 06/18/19 Page 3 of 8



 1          During the term of the Agreement, Company may supply to Independent Affiliates
            confidential information, including, but not limited to genealogical and Downline
 2          reports, customer lists, customer information developed by Company or developed
            for and on behalf of Company by Independent Affiliates (including, but not limited
 3          to, credit data, customer and Independent Affiliate profiles and product purchase
            information), Independent Affiliate lists, manufacturer and supplier information,
 4          business reports, commission or dales reports and such other financial and business
            information which Company may designate as confidential. All such information
 5          (whether in written or electronic format) is proprietary and confidential to Company
            and is transmitted to Independent Affiliates in strictest confidence on a “need to
 6          know” basis for use solely in Independent Affiliates business with Company.
            Independent Affiliates must use their best efforts to keep such information
 7          confidential and must not disclose any such information to any third party, or use
            this information for any non-company activity directly or indirectly while on
 8          Independent Affiliate and thereafter.
 9
            11.    On or about March 1, 2018, Defendant entered into an IBO Agreement
10
     requiring the IBO to agree to IML’s Policies and Procedures.
11
            12.    At all times relevant herein, Defendant knew and was aware of the terms of the
12
     IML Policies and Procedures, including the prohibitions against recruiting IML IBOs and
13
     educators to leave IML, the prohibition against working for a competitor of IML, and the
14
     prohibition against providing Confidential Information and intellectual property to anyone
15
     outside of IML.
16
            13.    Defendant breached the IML Policies and Procedures.
17
            14.    Defendant breached his contracts with IML by, among other things, leaving
18
     IML and immediately recruiting IML IBOs, educators, and traders.
19
            15.    Defendant solicited, recruited, and enticed other IML IBOs and traders away
20
     from IML.
21
            16.    Defendant intentionally and knowingly bribed, solicited, enticed, and recruited
22
     IML IBOs, educators, and traders to leave IML and to work for Defendant.
23
            17.    Defendant knowingly, intentionally, and wrongfully took Confidential
24
     Information and intellectual property from IML.
25
            18.    Defendant knowingly, intentionally, and wrongfully used the Confidential
26
     Information and intellectual property he took from IML.
27
     ///
28

                                             Page 3 of 8
       Case 2:19-cv-01040-RFB-NJK Document 1 Filed 06/18/19 Page 4 of 8



 1           19.      Defendant knowingly and intentionally published false statements on social

 2   media platforms regarding IML, its employees, and IBOs.

 3           20.      IML suffered financial harm as a result of Defendant’s wrongful conduct.

 4                                    FIRST CLAIM FOR RELIEF

 5                                          (Breach of Contract)

 6           21.      IML incorporates by reference and reaffirms each and every allegation

 7   previously asserted as if fully set forth herein.

 8           22.      Defendant entered into, or otherwise agreed to be, and was bound by a contract

 9   with IML.

10           23.      At all relevant times herein, IML performed the obligations and duties required

11   of it by the contracts it had between IML and Defendant.

12           24.      The Defendant breached his contracts with IML by failing to conform to the

13   terms of his agreement, namely by taking confidential and trade secret information from IML

14   for his personal use.

15           25.      The breach of the contract by Defendant has caused damages to IML excess of

16   one million dollars ($1,000,000.00).

17           26.      IML is entitled to its reasonable attorney’s fees due to Defendant’s breach of

18   the agreement.
                                    SECOND CLAIM FOR RELIEF
19
       (Misappropriation and Violation of Uniform Trade Secrets Act – Nevada Revised Statues
20                              Chapter 600A against all Defendant)

21
             27.      IML incorporates by reference and reaffirms each and every allegation
22
     previously asserted as if fully set forth herein.
23
             28.      Defendant acquired IML’s trade secrets by an improper means, including
24
     stealing or misappropriating the trade secrets from IML.
25
     ///
26
     ///
27

28

                                                Page 4 of 8
       Case 2:19-cv-01040-RFB-NJK Document 1 Filed 06/18/19 Page 5 of 8



 1           29.     Defendant misappropriated IML’s trade secrets by disclosing the trade secrets

 2   without express or implied consent from IML, including those trade secrets that were obtained

 3   without authorization from IML.

 4           30.     Defendant further misappropriated IML’s trade secrets by using the trade

 5   secrets without express or implied consent from IML.

 6           31.     Defendant had a duty to maintain the secrecy of IML’s trade secrets.

 7           32.     As a result of Defendant’s misappropriation of IML’s trade secrets, IML has

 8   suffered damages to be determined at trial in excess of one million dollars ($1,000,000.00).

 9           33.     IML is entitled to exemplary damages due to Defendant’s willful and

10   malicious misappropriation of IML’s trade secrets in excess of one million dollars

11   ($1,000,000.00).

12           34.     IML is entitled to its reasonable attorney’s fees and costs due to Defendant’s

13   willful and malicious misappropriation of IML’s trade secrets.

14
                                    THIRD CLAIM FOR RELIEF
15                                (Defamation Per Se against Defendant)

16
             35.     IML incorporates by reference and reaffirms each and every allegation
17
     previously asserted as if fully set forth herein.
18
             36.     Defendant’s made statements on social media which tend to harm the
19
     reputation of the IML in the estimation of the community and deter third persons from
20
     associating or dealing with IML.
21
             37.     The statements are false.
22
             38.     The statements were intentionally published on the internet.
23
             39.     The statements constitute the imputation that IML has a lack of fitness for
24
     trade, business, or profession.
25
             40.     As a direct and proximate result of Defendant’s defamatory acts, IML has been
26
     harmed in amount in excess of one million dollars ($1,000,000.00).
27
     ///
28

                                                 Page 5 of 8
       Case 2:19-cv-01040-RFB-NJK Document 1 Filed 06/18/19 Page 6 of 8



 1           41.     It has been necessary for IML to retain the services of an attorney to prosecute

 2   this action and, therefore, IML is entitled to reasonable attorney’s fees and costs.

 3
                                    FOURTH CLAIM FOR RELIEF
 4                 (Tortious Interference with Contractual Relations against Defendant)

 5
             42.     IML incorporates by reference and reaffirms each and every allegation
 6
     previously asserted as if fully set forth herein.
 7
             43.     IML had contractual relationships with educators, trades, customers, and
 8
     individual representatives who are receiving educational products for Forex markets in
 9
     exchange for monetary compensation.
10
             44.     Defendant knew of these relationships.
11
             45.     Defendant spread false information and used IML’s confidential information
12
     and trade secrets to form relationships with IML’s customers for his personal gain.
13
             46.     Defendant’s conduct was not legally justified.
14
             47.     As a direct and proximate result of Defendant’s interference with IML’s
15
     contractual relationships, IML has been harmed in amount in excess of one million dollars
16
     ($1,000,000.00).
17
             48.     It has been necessary for IML to retain the services of an attorney to prosecute
18
     this action and, therefore, IML is entitled to reasonable attorney’s fees and costs.
19

20                                  FIFTH CLAIM FOR RELIEF
            (Tortious Interference with Prospective Economic Advantage against Defendant)
21

22           49.     IML incorporates by reference and reaffirms each and every allegation
23   previously asserted as if fully set forth herein.
24           50.     IML had prospective contractual relationships with educators, traders,
25   customers and individual representatives who desired to participate in receiving educational
26   products for Forex markets.
27           51.     Defendant knew of these prospective relationships.
28   ///

                                                Page 6 of 8
       Case 2:19-cv-01040-RFB-NJK Document 1 Filed 06/18/19 Page 7 of 8



 1            52.     Defendant spread false information and used IML’s confidential information

 2   and trade secrets with the intent of preventing and inhibiting IML’s relationships with the

 3   prospective customers.

 4            53.     Defendant’s conduct was not legally justified.

 5            54.     As a direct and proximate result of Defendant’s interference with the

 6   prospective customer relationships, IML has been harmed in amount in excess of one million

 7   dollars ($1,000,000.00).

 8            55.     It has been necessary for IML to retain the services of an attorney to prosecute

 9   this action and, therefore, IML is entitled to reasonable attorney’s fees and costs.

10
                              WHEREFORE, PLAINTIFF PRAYS FOR
11                       THE FOLLOWING RELIEF AGAINST DEFENDANT:

12
           1. For Damages in an amount greater than $1,000,000.00 as a result of Defendant’s
13
     unlawful actions;
14
           2. For injunctive relief to enjoin the Defendant from the following:
15
              •       Defendant shall immediately refrain from using any IML customer list,
16
              trademark, trade secret, program information, or any other confidential information
17
              and/or materials, including downlines, back-office data, binary options trading
18
              software, and binary options trading algorithms;
19
              •       Defendant shall immediately refrain from disclosing any IML customer list,
20
              trademark, trade secret, program information, or any other confidential information
21
              and/or materials;
22
              •       Defendant shall immediately return any equipment, or other materials,
23
              including but not limited to, hard copies of documents and/or data, electronic copies of
24
              documents and/or data, emails, and any other material containing or referring to any
25
              IML customer list, trademark, trade secret, program information, or any other
26
              confidential information and/or materials;
27
     ///
28

                                               Page 7 of 8
      Case 2:19-cv-01040-RFB-NJK Document 1 Filed 06/18/19 Page 8 of 8



 1          •      Defendant shall immediately refrain from conducting and soliciting any

 2          business, accepting any employment by or rendering professional services to, any

 3          person or organization that is or was a IML distributor, educator, trader, and/or client,

 4          which includes that Defendant shall not conduct business with former IML IBOs,

 5          educators, or traders; and

 6          •      Defendant shall immediately refrain from soliciting, recruiting, bribing, and/or

 7          enticing IML IBOs, educators, and/or traders to violate his contracts with IML and/or

 8          misappropriate IML’s Confidential Information and/or intellectual property.

 9      3. For an award of pre-judgment interest, as well as reasonable attorneys’ fees as both

10   normal and special damages, and other costs; and

11      4. For such other and further relief that this Court deems just and proper.

12          Dated this 18th day of June 2019.
                                                  LAW OFFICES OF P. STERLING KERR
13

14                                                      /s/ P. Sterling Kerr, Esq.
15
                                                      P. STERLING KERR, ESQ.
16                                                    Nevada Bar No. 3978
                                                      PETER R. PRATT, ESQ.
17                                                    Nevada Bar No. 6458
                                                      LAW OFFICES OF P. STERLING KERR
18
                                                      2450 St. Rose Parkway, Suite 120
19                                                    Henderson, Nevada 89074
                                                      Telephone No. (702) 451-2055
20                                                    Facsimile No. (702) 451-2077
                                                      Email: sterling@sterlingkerrlaw.com
21                                                    Email: peter@sterlingkerrlaw.com
                                                      Attorneys for Plaintiff
22

23

24

25

26

27

28

                                              Page 8 of 8
